FORM 6-K U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 datedAugust 14, 2012 Commission File Number 1-15148 BRF–BRASIL FOODS S.A. (Exact Name as Specified in its Charter) N/A (Translation of Registrant’s Name) 760 Av. Escola Politecnica Jaguare 05350-000 Sao Paulo, Brazil (Address of principal executive offices) (Zip code) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. BRF – B RASIL F OODS S.A. Companhia Aberta de Capital Autorizado CNPJ n.º 01.838.723/0001-27 ANNOUNCEMENT TO THE MARKET BRF – Brasil Foods S.A. (“ BRF ”) informs that the statements of specific purpose of direct sales and expenses of the product lines acquired by Marfrig Alimentos S.A., in accordance with the TCD, relate to the brands Rezende, Wilson, Texas, Tekitos, Patitas , Escolha Saudável , Light & Elegant, Fiesta, Freski, Confiança, Doriana, Delicata and Excelsior (the line of products), according to the attached statement. The statements of specific purpose of the direct sales and expenses, of the product lines of the said brands and divested assets, reflect this performance in BRF’s administrative, commercial and operational structure. São Paulo, August 13 2012 Leopoldo Viriato Saboya Chief Financial, Administration and Investor Relations Director SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 14, 2012 By: /s/ Leopoldo Viriato Saboya Name: Leopoldo Viriato Saboya Title: Financial and Investor Relations Director
